Name: 90/532/EEC: Council Decision of 15 October 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the temporary extension from 1 to 31 July 1990 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania
 Type: Decision
 Subject Matter: fisheries;  Africa
 Date Published: 1990-10-27

 Avis juridique important|31990D053290/532/EEC: Council Decision of 15 October 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the temporary extension from 1 to 31 July 1990 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania Official Journal L 296 , 27/10/1990 P. 0060COUNCIL DECISION of 15 October 1990 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the temporary extension from 1 to 31 July 1990 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (90/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (1), Having regard to the proposal from the Commission, Whereas, pursuant to Article 13 of the Agreement, the Community and the Islamic Republic of Mauritania have opened negotiations, to determine the arrangements which will apply after the Protocol to the Agreement expires on 30 June 1990; Whereas on 28 June 1990 the two sides agreed to extend the said Protocol for an interim period from 1 to 31 July 1990 pending the outcome of the negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the temporary extension from 1 to 31 July 1990 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI (1) OJ No L 388, 31. 12. 1987, p. 3.